UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or ¨ Transition Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-112246 Morris Publishing Group, LLC Morris Publishing Finance Co.* (Exact name of Registrants as specified in their charters) Georgia 58-1445060 Georgia 20-0183044 (State of organization) (I.R.S. Employer Identification Numbers) 725 Broad StreetAugusta, Georgia 30901 (Address of principal executive offices) (Zip Code) (706) 724-0851 (Registrants’ Telephone number) Indicate by check mark whether the Registrants (1)have filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)have been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the Registrants are large accelerated filers, accelerated filers, or non-accelerated filers. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Check one: Large Accelerated Filer Accelerated Filer Non-Accelerated Filerx Indicate by check mark whether the Registrant Morris Publishing Group, LLC is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate by check mark whether the Registrant Morris Publishing Finance Co. is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo¨ * Morris Publishing Finance Co. meets the conditions set forth in General Instruction H (1)(a)and (b)of Form 10-Q and is therefore filing this form with the reduced disclosure format. MORRIS PUBLISHING GROUP, LLC MORRIS PUBLISHING FINANCE CO. QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Page FORWARD LOOKING STATEMENTS 3 PART I. Item 1.Financial Statements: Unaudited condensed consolidated balance sheets as of September 30, 2007 and December 31, 2006 4 Unaudited condensed consolidated statements of income for the three and nine month periods ended September 30, 2007 and 2006 5 Unaudited condensed consolidated statements of cash flows for the nine month periods ended September 30, 2007 and 2006 6 Notes to condensed consolidated financial statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation Item 3.Quantitative and Qualitative Disclosures about Market Risk 30 Item 4.Controls and Procedures 30 PART II. Item 1.Legal Proceedings. 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3.Defaults Upon Senior Securities. 33 Item 4.Submission of Matters to a Vote of Security Holders. 33 Item 5.Other Information 33 Item 6.Exhibits 33 Morris Publishing Group, LLC is a wholly owned subsidiary of Morris Communications Company, LLC, a privately held media company. Morris Publishing Finance Co., a wholly owned subsidiary of Morris Publishing Group, LLC, was incorporated in 2003 for the sole purpose of serving as a co-issuer of our senior subordinated notes in order to facilitate the offering. Morris Publishing Finance Co. does not have any operations or assets of any kind and will not have any revenues. In this report, “Morris Publishing,” “we,” “us” and “our” refer to Morris Publishing Group, LLC and its subsidiaries. “Morris Communications” refers to Morris Communications Company, LLC. Table of Contents FORWARD LOOKING STATEMENTS This report contains forward-looking statements. These statements relate to future periods and include statements regarding our anticipated performance. You may find discussions containing such forward-looking statements in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2 of this report. Generally, the words “anticipates,” “believes,” “expects,” “intends,” “estimates,” “projects,” “plans” and similar expressions identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause our actual results, performance or achievements or industry results, to differ materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, we can give no assurance that these statements will be realized. Given these uncertainties, prospective investors are cautioned not to place undue reliance on these forward-looking statements. These forward-looking statements are made as of the date of this report. We assume no obligation to update or revise them or provide reasons why actual results may differ. Important factors that could cause our actual results to differ materially from our expectations include, without limitation: increases in financing, labor, health care and/or other costs, including costs of raw materials, such as newsprint; general economic or business conditions, either nationally, regionally or in the individual markets in which we conduct business (and, in particular, the Jacksonville, Florida market), may deteriorate and have an adverse impact on our advertising or circulation revenues or on our business strategy; other risks and uncertainties. -3- Table of Contents PART I Item 1.Financial Statements Morris Publishing Group, LLC Unaudited condensed consolidated balance sheets September 30, December 31, (Dollars in thousands) 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 5,597 $ 6,964 Accounts receivable, net of allowance for doubtful accounts of $2,570 and $2,625 at September 30, 2007 and December 31, 2006 , respectively 51,425 58,236 Inventories 5,220 4,030 Deferred income taxes, net 2,009 2,248 Prepaid and other current assets 1,340 1,065 Total current assets 65,591 72,543 NET PROPERTY AND EQUIPMENT 142,227 144,117 OTHER ASSETS: Goodwill 188,394 188,394 Intangible assets, net of accumulated amortization of $5,568 and $63,070 at September 30, 2007 and December 31, 2006, respectively 9,637 12,267 Deferred loan costs and other assets, net of accumulated amortization of loan costs of $5,875 and $4,669 at September 30, 2007 and December 31, 2006, respectively 10,649 11,522 Total other assets 208,680 212,183 Total assets $ 416,498 $ 428,843 LIABILITIES AND MEMBER'S DEFICIENCY IN ASSETS CURRENT LIABILITIES: Accounts payable $ 10,126 $ 10,399 Current maturities of long-term debt 8,750 2,188 Accrued interest 4,304 9,427 Due to Morris Communications 983 1,326 Deferred revenues 18,113 16,649 Accrued employee costs 9,893 12,916 Other accrued liabilities 2,952 1,556 Total current liabilities 55,121 54,461 LONG-TERM DEBT, less current portion 517,250 521,813 DEFERRED INCOME TAXES, less current portion 16,503 18,406 POSTRETIREMENT BENEFITS DUE TO MORRIS COMMUNICATIONS 26,857 25,948 OTHER LONG-TERM LIABILITIES 3,948 3,750 Total liabilities 619,679 624,378 COMMITMENTS AND CONTINGENCIES (NOTE 7) MEMBER'S DEFICIENCY IN ASSETS Member's deficit (201,685 ) (172,382 ) Loan receivable from Morris Communications, net (1,496 ) (23,153 ) Total member's deficiency in assets (203,181 ) (195,535 ) Total liabilities and member's deficiency in assets $ 416,498 $ 428,843 See notes to consolidated financial statements. -4- Table of Contents Morris Publishing Group, LLC Unaudited condensed consolidated statements of income Three months ended September 30, Nine months ended September 30, (Dollars in thousands) 2007 2006 2007 2006 NET OPERATING REVENUES: Advertising $ 88,510 $ 96,415 $ 267,273 $ 287,776 Circulation 17,140 17,310 50,941 52,113 Other 3,884 3,723 11,947 11,750 Total net operating revenue 109,534 117,448 330,161 351,639 Labor and employee benefits 43,619 43,894 133,813 131,326 Newsprint, ink and supplements 10,912 14,813 35,753 44,502 Other operating costs (excluding depreciation and amortization) 33,358 32,894 100,283 96,921 Depreciation and amortization expense 4,161 5,459 14,443 15,933 Total operating expenses 92,050 97,060 284,292 288,682 Operating income 17,484 20,388 45,869 62,957 Interest expense, including amortization of debt issuance costs 9,614 9,389 28,370 27,560 Interest income (1 ) (1 ) (5 ) (69 ) Other, net (78 ) (62 ) (170 ) (119 ) Total other expenses, net 9,535 9,326 28,195 27,372 INCOME BEFORE INCOME TAXES 7,949 11,062 17,674 35,585 PROVISION FOR INCOME TAXES 2,988 4,154 6,978 13,619 NET INCOME $ 4,961 $ 6,908 $ 10,696 $ 21,966 See notes to condensed consolidated financial statements. -5- Table of Contents Morris Publishing Group, LLC Unaudited condensed consolidated statements of cash flows (Dollars in thousands) 2007 2006 OPERATING ACTIVITIES: Net income $ 10,696 $ 21,966 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 14,443 15,933 Deferred income taxes (1,664 ) (2,469 ) Amortization of debt issuance costs 1,207 1,208 Loss (gain) on sale and disposal of fixed assets, net 16 (41 ) Changes in assets and liabilities, net of effects of businesses acquired: Accounts receivable 6,811 2,304 Inventories (1,190 ) 371 Prepaids and other current assets (275 ) 16 Other assets (158 ) (181 ) Accounts payable (274 ) (700 ) Accrued employee costs (3,024 ) (2,764 ) Accrued interest (5,123 ) (5,243 ) Due to Morris Communications (343 ) 887 Deferred revenues and other liabilities 2,855 1,680 Postretirement obligations due to Morris Communications 909 1,268 Other long-term liabilities 198 87 Net cash provided by operating activities 25,084 34,322 INVESTING ACTIVITIES: Capital expenditures (10,071 ) (5,510 ) Restricted cash released from escrow - 6,780 Net proceeds from sale of property and equipment 136 133 Acquisitions of businesses, net of cash acquired - (5,155 ) Net cash used in investing activities (9,935 ) (3,752 ) FINANCING ACTIVITIES: Proceeds from revolving credit facility 50,000 43,000 Repayments on revolving credit facility (48,000 ) (38,000 ) Debt issuance costs (175 ) - Advances on loan receivable from Morris Communications (18,341 ) (42,211 ) Net cash used in financing activities (16,516 ) (37,211 ) NETDECREASE IN CASH AND CASH EQUIVALENTS (1,367 ) (6,641 ) CASH AND CASH EQUIVALENTS, beginning of period 6,964 12,458 CASH AND CASH EQUIVALENTS, end of period $ 5,597 $ 5,817 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ 32,287 $ 31,594 Income taxes paid to Morris Communications 8,611 16,088 Accrued capital expenditures - - Dividends applied against loan receivable from Morris Communications 40,000 43,000 See notes to consolidated financial statements. -6- Table of Contents MORRIS PUBLISHING GROUP, LLC Notes to condensed consolidated financial statements (unaudited) (Dollars in thousands) 1. Basis of Presentation and Change in Significant Accounting Policies Basis of presentation– The accompanying condensed consolidated financial statements furnished herein reflect all adjustments, which in the opinion of management, are necessary for the fair presentation of the Company’s financial position and results of operations. All such adjustments are of a normal recurring nature. Results of operations for the three and nine month interim periods in 2007 are not necessarily indicative of results expected for the full year. While certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted, the Company believes that the disclosures herein are adequate to keep the information presented from being misleading. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the year ended December 31, 2006. The accounting policies that are employed are the same as those shown in Note 1 to the consolidated financial statements as of December 31, 2006 and 2005 and for each of three years ended December 31, 2006. 2. Transactions with Morris Communications Management fee– The Company was charged with a management fee by Morris Communications in an amount equal to the greater of 4% of the total net operating revenue or the actual management costs applicable to the Company based upon usage, as defined in the management agreement. These management fees totaled $4,374 and $4,698 for the three months ended September 30, 2007 and 2006, respectively, and $13,205 and $14,066 for the nine months ended September 30, 2007 and 2006, respectively. This expense compensates Morris Communications for corporate services and costs incurred on behalf of the Company, including executive, legal, secretarial, tax, internal audit, risk management, employee benefit administration, airplane usage and other support services. The Company has recorded this management fee within other operating costs in the accompanying financial statements. Technology and shared services fee–The Company was charged with a technology and shared services fee from Morris Communications, as defined in the management agreement. This fee is based upon the lesser of 2.5% of total net operating revenue of the Company or the actual technology costs applicable to the Company based upon usage. The technology and shared services fees paid to Morris Communications, which was based upon 2.5% of the total net operating revenue of the Company, totaled $2,735 and $2,937 for the three months ended September 30, 2007 and 2006, respectively, and $8,254 and $8,791 for the nine months ended September 30, 2007 and 2006, respectively. The Company has recorded this management fee within other operating costs in the accompanying financial statements. Employees’ 401(k) plan– The Company participates in Morris Communications’ 401(k) plan. Under this plan, contributions by employees to the 401(k) plan are matched (up to 5% of pay) by Morris Communications. Expenses were allocated to the Company based on specific identification of employer matching contributions of $1,015 and $1,043 for the three months ended September, 2007 and 2006, respectively, and $3,163 and $3,203 for the nine months ended September, 2007 and 2006, respectively. Retiree health care benefits– The Company participates in Morris Communications’ retiree health care plan, which provides certain health care benefits for eligible retired employees and their dependents. The plan requires the Company to be separately liable for its portion of the postretirement health benefit obligation. Accordingly, the Company and Morris Communications have completed a formal actuarial valuation of the postretirement obligation for the Company as of and for the year ended December 31, 2006. Under Morris Communications’ plan, full-time employees who were hired before January 1, 1992 and retire after ten years of service are eligible for these benefits. Full-time employees hired on or after January 1, 1992 must have 25 years of service to be eligible. Generally, this plan pays a percentage of most medical expenses (reduced for any deductible) after payments made by government programs and other group coverage. This plan is unfunded. -7- Table of Contents Lifetime benefits under the plan are limited to $100 per employee. Expenses related to this plan have been allocated to the Company based on total headcount. The expenses allocated to the Company, and the related contributions recorded were $303 and $423 for the three months ended September 30, 2007 and 2006, respectively, and $909 and $1,268 for the nine months ended September 30, 2007 and 2006, respectively. The Company was also allocated its portion of the postretirement health benefit obligation. The amounts allocated to the Company, based on total headcount were $26,857 and $25,948 as of September 30, 2007 and December 31, 2006, respectively. The following is an estimate of the Company’s net periodic benefit cost for 2007: 2007 Service cost $ 514 Interest cost 1,409 Unrecognized gain from earlier periods - Net periodic benefit cost 1,923 Less: employee contributions (711 ) Estimated net benefit expense $ 1,212 Health and Disability Plan– The Company has participated in Morris Communications’ health and disability plan for active employees. Accordingly, Morris Communications has allocated to the Company certain expenses associated with the payment of current obligations and the estimated amounts incurred but not yet reported. The expense allocated to the Company based on the total headcount, was $2,841 and $2,314 for the three months ended September 30, 2007 and 2006, respectively, and $10,489 and $8,346 for the nine months ended September 30, 2007 and 2006, respectively. The Company was also allocated its portion of the health and disability obligation. The amounts allocated to the Company, based on total headcount, were $2,404 and $2,076 as of September 30, 2007 and December 31, 2006, respectively. The Company has recorded this liability within accrued employee costs in the accompanying financial statements. Workers’ Compensation Expense– The Company has participated in Morris Communications’ workers’ compensation self-insurance plan. Accordingly, Morris Communications has allocated to the Company certain expenses associated with the payment of current obligations and the estimated amounts incurred but not yet reported. The expenses allocated to the Company, based on a percentage of total salaries expense, were $719 and $761 for the three months ended September 30, 2007 and 2006, respectively, and $2,320 and $2,300 for the nine months ended September 30, 2007 and 2006, respectively. Loan receivable from Morris Communications– Under the Company’s indenture related to the senior subordinated notes, the Company is permitted to loan up to $40 million at any one time to Morris Communications or any of its wholly owned subsidiaries outside the Publishing Group, solely for purposes of funding its working capital, capital expenditures and acquisition requirements. The Company is also permitted to invest in or lend an additional $20 million at any one time outstanding to Morris Communications or any other Person(s), as defined in the debt indenture. The interest-bearing portion of all loans from the Company to Morris Communications bear the same rate as the borrowings under the Credit Agreement (for the three month period ended September 30, 2007, this rate was LIBOR (adjusted to the nearest 1/16th) + 1.00%). The Company distinguishes between intercompany transactions incurred in the ordinary course of business and settled on a monthly basis (which do not bear interest) and those of a more long-term nature that are subject to an interest accrual. Interest is accrued on the average outstanding long-term balance each month. Given the historical practice of Morris Publishing and Morris Communications settling a significant portion of the outstanding loan receivable balance with a dividend, this arrangement is considered in substance a capital distribution transaction and is classified as contra-equity within member’s deficit. In addition, interest accrued on this loan receivable is reported as contra-equity within member’s deficiency in assets for the periods presented. -8- Table of Contents The Company has classified the outstanding $1,496 and $23,153 loan receivable balances, net of the $5,004 and $3,579 in accumulated interest accrued on these receivables, as of September 30, 2007 and December 31, 2006, respectively, as part of member’s deficiency in assets. During the three month periods ended September 30, 2007 and 2006, the Company reported the $166 and $638, respectively, in accrued loan receivable interest as contra-equity. The average interest rate for the three month periods ended September 30, 2007 and 2006 was 6.6042% and 6.3958%, respectively, on average loan receivable balances of $7,831 and $39,078, respectively. During the nine month periods ended September 30, 2007 and 2006, the Company reported the $1,425 and $1,649, respectively, in accrued loan receivable interest as contra-equity. The average interest rate for the nine month periods ended September 30, 2007 and 2006 was 6.3819% and 6.0069%, respectively, on average loan receivable balances of $28,512and $36,109, respectively. Restricted payments– The Company is permitted under its debt arrangement to make restricted payments, which includes dividends and loans to affiliates in excess of the permitted limits described above, up to the sum of (1) 100% of the Company’s cumulative consolidated income before interest, taxes, depreciation and amortization (“Consolidated EBITDA”, as defined in the indenture) earned subsequent to the debt’s August 2003 issue date less (2) 140% of the consolidated interest expense of the Company for such period. On June 30, 2007, September 30, 2006 and March 31, 2006 the Company declared and recorded dividends of $40 million, $28 million and $15 million, respectively, to Morris Communications, in effect, reducing the loan receivable from Morris Communications by the dividend amounts. At September 30, 2007, the Company had approximately $78.8 million available for future restricted payments under the credit indenture. Restricted cash released from escrow–
